Citation Nr: 0618951	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 
2003, for the assignment of a 60 percent disability rating 
for arteriosclerotic heart disease (ASHD). 

2.  Entitlement to an effective date earlier than June 2, 
2003, for the award of a total disability rating for 
compensation based on individual unemployability (TDIU) due 
to service-connected disabilities.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The record indicates that the veteran served with the 
Philippine Commonwealth Army from December 19, 1941 to August 
3, 1942, and with the Regular Philippine Army from August 2, 
1945 to May 25, 1946; he was a prisoner-of-war (POW) from 
April 10, 1942 to August 3, 1942.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision, by the Regional Office (RO) in Manila, the Republic 
of the Philippines, which increased the evaluation for the 
veteran's arteriosclerotic heart disease (ASHD) from 30 
percent to 60 percent, and granted a TDIU, both effective 
June 2, 2003.  The veteran perfected an appeal as to the 
assigned effective date.  

In a rating action of September 2002, the RO granted service 
connection for ASHD and assigned a 30 percent disability 
rating, effective April 30, 2000.  A notice of disagreement 
with the rating assigned was received in June 2003.  A 
statement of the case was issued in September 2003.  However, 
in a substantive appeal (VA Form 9), received in December 
2003, the veteran indicated that he was only appealing the 
effective date of the assigned rating.  Subsequently, in a 
statement in support of claim, dated in January 2004, the 
veteran indicated that he was not claiming an increased 
evaluation of his service-connected disorder.  Consequently, 
the record contains no substantive appeal with respect to the 
issue of entitlement to an increased rating for ASHD, and it 
has not been certified to the Board.  Therefore, that issue 
is not in appellate status, and will not be addressed by the 
Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 
(2005).  



FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of all the matters on appeal.  

2.  VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received at the RO 
on June 2, 2003.  

3.  By a rating decision dated July 17, 2003, the RO 
increased the disability evaluation for ASHD from 30 percent 
to 60 percent, based on findings of a VA examination of June 
20, 2003 showing that the veteran's ASHD has resulted in METs 
estimated at 5.  

4.  Prior to June 2003, the veteran's ASHD was manifested 
primarily by chest pain; dizziness; dyspnea on exertion; a 
workload of 6 METS, and ejection fraction of 86 percent.  

5.  Effective June 2003, the veteran's heart disease was 
manifested primarily by chest pain; dizziness; dyspnea on 
exertion; workload of 5 METS; and an ejection from 57 percent 
to 62 percent.  

6.  It is not factually ascertainable that the criteria for a 
60 percent evaluation for ASHD were met prior to June 2, 
2003.  

7.  It is not factually ascertainable that the criteria for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities were 
met prior to June 2, 2003.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 2, 
2003, for the assignment of a 60 percent evaluation for ASHD 
have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 
3.400 (2005).  

2.  The criteria for an effective date earlier than June 2, 
2003, for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in essence, 
that VA must provide notice "upon receipt" and "when" a 
substantially complete application for benefits is received.  
The "notice" to the claimant is to include a request for any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The "notice" also requires that VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini II also 
mandated that notice precede an initial unfavorable AOJ 
(agency of original jurisdiction) decision on a service 
connection claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applies to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the September 2002 and July 2003 rating 
decisions, the June 2004 statement of the case (SOC), and in 
letters sent to the veteran in September 2001, June 2003, and 
March 2004 have provided him with sufficient information 
regarding the applicable regulations.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, these 
documents notified him of his responsibility to submit 
evidence which showed that his service-connected disabilities 
rendered him unemployable; of what evidence was necessary to 
establish an earlier effective date; why the current evidence 
was insufficient to award the benefits sought, and suggested 
that he submit any evidence in his possession.  The veteran 
was also afforded an opportunity to testify at a personal 
hearing, but declined.  The veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how the claim was 
still deficient.  Further, the veteran has not identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, while the veteran was not informed of VCAA 
notice provisions pertaining to the effective date for the 
award of a TDIU under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 prior to initial 
adjudication of his claim in July 2003, he was notified of 
the law and regulations pertaining to effective dates in the 
SOC, and was given ample opportunity to provide additional 
evidence or argument.  Despite the absence of an initial VCAA 
notice provided to the veteran on the effective date element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and is familiar with the law and regulations 
pertaining to the claim.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the veteran served on active duty 
from December 1941 to May 1946.  The veteran's application 
for service connection for heart disease (VA Form 21-526) was 
received in April 2001.  Submitted in support of his claim 
was a VA hospital summary, which shows that the veteran was 
admitted to a hospital in September 1998 for evaluation of a 
neurological disorder; he was also diagnosed with 
arteriosclerotic heart disease.  Also submitted in support of 
the veteran's claim were treatment reports from the National 
Kidney and Transplant Institute, dated from June 1993 through 
September 1998, reflecting treatment for several 
disabilities.  Among these records is the result of an 
electrocardiogram (ECG), performed in July 1993, which 
revealed the findings of an inferior myocardial infarction, 
age undetermined.  

Received in October 2001 was the result of an ECG, performed 
in February 2000, which revealed a left anterior hemiblock 
and lateral wall ischemia.  

The veteran was afforded a VA compensation examination in 
October 2001.  It was noted that the veteran complained of 
chest pain on and off during the 1970's; he also complained 
of dizziness and shortness of breath.  He was treated for 
hypertension and heart disease, and he was prescribed 
Aldomet.  At the time of the examination, he complained of 
chest pain once every 2 weeks.  He stated that he was able to 
walk 200 meters, while using a cane; walking exercise 
regularly between 15 to 30 minutes.  It was also noted that 
the veteran was able to climb stairs but with difficulty and 
with stops.  The heart had regular rhythm with no murmurs.  
No orthopnea and no pedal edema were noted.  The pertinent 
diagnosis was arteriosclerotic heart disease (ASHD), left 
ventricular hypertrophy with an ejection fraction of 86 
percent; a workload of 6 METs was reported.  

Received in August 2002 were VA progress notes, dated from 
April 1998 to July 2002, which show that the veteran received 
ongoing clinical evaluation and treatment for several 
disabilities, including ASHD.  

Of record is the report of an Echocardiography, performed in 
November 2002, reflecting an ejection fraction of 57 percent.  
Also included was a Carotid Doppler Report, dated in December 
2002, revealed finding of carotid atherosclerosis with 
multiple atherosclerotic plaques; but no evidence of 
hemodynamically significant obstruction.  

The veteran was afforded another VA examination in June 2003, 
at which time he complained of chest pains, shortness of 
breath, easy fatigability, dizziness, and joint pains.  He 
reported 3 pillow orthopnea.  The veteran indicated that he 
had chest heaviness almost everyday, especially when he got 
angry.  He reported feeling dizzy when he stood up suddenly 
and when he bent forward.  The veteran also reported 
shortness of breath after walking for about 5 to 10 minutes.  
The examiner explained that the veteran was 82 years old with 
arthritis.  It was noted that he had chest pain when he 
exerted any effort.  He reported took Nitrostat SL whenever 
he had chest pain.  It was also noted that the veteran 
retired from the Civil Aeronautics Board in 1986, and he has 
been unemployed since after he retired.  The heart had 
regular rhythm with no murmur; AB was not palpable.  There 
was no evidence of congestive heart failure.  The pertinent 
diagnosis was arteriosclerotic heart disease, concentric LVH, 
left anterior hemiblock, non-specific T wave changes, NIF, 
and a workload of 5 METS.  The examiner also noted that the 
veteran's service-connected heart condition moderately 
affected his ability to obtain and retain employment.  

Of record is the report of an electrocardiogram, performed in 
June 2003, which revealed a finding of concentric left 
ventricular hypertrophy with good systolic function.  

Received in April 2004 was a medical statement from Dr. 
Lerrie D. Gutierrez, indicating that he started seeing the 
veteran on an outpatient basis beginning November 16, 2002; 
he noted that he had been treating the veteran for 
complications arising from hypertension, including ischemic 
cerebrovascular disease and cardiovascular disease.  Dr. 
Gutierrez noted that the veteran was being treated with 
several medications, and his condition could be called 
stable.  Dr. Gutierrez stated that on the day the veteran 
sought consultation in November 2002, he was of the opinion 
that he was disabled because of the effects of his 
arteriosclerotic heart disease.  He further opined that more 
than light manual activity was not feasible.  

Attached to the above statement were treatment reports from 
Dr. Gutierrez, dated from November 2002 to April 2004, which 
show that the veteran received ongoing evaluation and 
treatment for symptoms of his heart disease.  An 
echocardiography report, dated in November 2002, revealed an 
ejection fraction of 57 percent.  


III.  Legal Analysis-Earlier Effective Date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control.  

Arteriosclerotic heart disease with documented coronary 
artery disease resulting in chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, left ventricular dysfunction 
with an ejection fraction of less than 30 percent warrants a 
100 percent evaluation.  More than one episode of acute 
congestive heart failure in the past year; or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent warrants a 60 percent evaluation.  A workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram or 
echocardiogram, or X- ray warrants a 30 percent evaluation.  
A workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or continuous medication required warrants a rating 
of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2005).  

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).  

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations further provide 
that if there is only such disability, it must be rated at 60 
percent or more; and if there are two or more disabilities, 
at least one disability must be rated at 40 percent or more, 
and sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).  

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to the service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A claimant is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See 38 C.F.R. § 3.102.  When 
a claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Therefore, the essential question is when it was factually 
ascertainable that an increase in disability had occurred so 
as to meet the criteria for a 60 percent rating for ischemic 
heart disease and a total rating based on individual 
unemployability.  

A.  ASHD.

After careful review of the evidentiary record, the Board 
notes that the evidence of record prior to June 2, 2003 do 
not reflect findings sufficient to meet the criteria for a 60 
percent disability rating under DC 7005.  

Significantly, the October 2001 VA examination report noted 
complaints of chest pain once every 2 weeks, with objective 
findings of ejection fraction of 86 percent, and a workload 
of 6 METS.  There was no dyspnea, fatigue, angina, dizziness, 
or syncope.  In light of these clinical findings and other 
evidence of record, the Board finds that the veteran had not 
had any acute congestive heart failure in the past year; a 
workload of greater than 3 METS but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The evidence of record does 
not show that the veteran's service-connected heart disease 
met the criteria necessary for a 60 percent evaluation prior 
to June 2, 2003.  38 C.F.R. § 4.104, DC 7005 (2005).  

However, on the occasion of the VA examination in June 2003, 
the veteran complained of chest heaviness almost everyday; he 
also complained of dizziness and shortness of breath when he 
walked for about 5 to 10 minutes.  He also reported chest 
pain with exertion.  At that time, the METs level was 
estimated at 5 and the functional classification at II-B.  
The examiner noted that the veteran's heart condition 
moderately affected his ability to obtain and retain 
employment.  

The Board notes that these are the first findings noted that 
are consistent with a 60 percent disability, in that they 
reflect a workload of 5 METs and reflect the first finding 
that the veteran's heart disease precluded more than light 
labor.  In sum, the Board finds that the evidence did not 
support or more nearly approximate the criteria for a 60 
percent disability rating under DC 7005 at any time prior to 
June 2003.  Prior to that date, all findings had been 
consistent with the previously assigned 30 percent disability 
rating.  Accordingly, the preponderance of the evidence is 
against an effective date prior to June 2, 2003, for the 
grant of a 60 percent rating for arteriosclerotic heart 
disease, and the veteran's claim for that benefit must be 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
57-58.  


B.  EED-TDIU.

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2005).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2005).  

The veteran submitted his claim for a TDIU in June 2003.  
Therein, he indicated that he had become totally disabled in 
1995.  His only service-connected disorder is ASHD.  The 
record indicates that his service-connected disability meets 
the basic requirements for eligibility to a TDIU pursuant to 
38 C.F.R. § 4.16(a).  This also was acknowledged by the RO 
when it granted the veteran a TDIU.  

The initial inquiry involves ascertaining the date of claim.  
As previously noted, the veteran submitted his claim for a 
TDIU in June 2003.  By his own admission, his disabilities 
prevented his employment more than one year prior to that 
date.  His application indicated that his disability affected 
full-time employment in 1994, and he had become too disabled 
to work in the 1995.  

In conjunction with his claim, the veteran was afforded a VA 
examination in June 2003.  It was not until that examination 
that symptomatology associated with his ASHD apparently had 
increased in severity to the point where it prevented his 
gainful employment.  At that time, the METs level was 
estimated at 5 and the functional classification at II-B.  
The examiner noted that the veteran's heart condition 
moderately affected his ability to obtain and retain 
employment.  Thus, it was as of the date of that examination, 
i.e., June 20, 2003, that it first became factually 
ascertainable that ASHD, in conjunction with the other 
service-connected disabilities, rendered the veteran 
unemployable.  This indicates that June 20, 2003, is the 
earliest date from which a TDIU can be assigned in this case.  
This is particularly true, since, by the veteran's own 
admission, his employment terminated more than one year prior 
to the date of his application for a TDIU.  Nonetheless, the 
RO assigned an effective date of June 2, 2003, the date of 
his application, which is earlier than the date of the 
examination and therefore more favorable.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for application 
in this case.  See Ferguson v. Principi, 273 F.3d. 1072 (Fed. 
Cir. 2001)(the statute 38 U.S.C.A. §5107 (b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies when 
there is an approximate balance of positive and negative 
evidence).  

Because the veteran was not entitled to a 60 percent 
disability rating for his service-connected heart disease 
prior to June 2, 2003, he did not meet the requirements under 
38 C.F.R. § 4.16(a) (2005) for TDIU.  Following the mandate 
of 38 C.F.R. § 3.400(o)(1), the later of either the date of 
claim or the date entitlement arose, the effective date of 
TDIU must be June 20, 2003; again, as noted the RO has 
assigned a more favorable date of June 2, 2003.  It is not 
factually ascertainable prior to that date that entitlement 
to an increased rating arose.  As of that date, the record 
first shows that the veteran's disability met the criteria 
for a 60 percent disability rating and prevented the veteran 
from pursuing substantially gainful employment.  Accordingly, 
the benefits sought on appeal are denied.   


ORDER

Entitlement to an effective date earlier than June 2, 2003 
for the assignment of a 60 percent disability rating for 
arteriosclerotic heart disease (ASHD) is denied.  

Entitlement to an effective date earlier than June 2, 2003 
for TDIU is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


